Citation Nr: 0820877	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to medication taken for 
treatment of service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as a result 
of exposure to herbicides.

3.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served in the Marine Corps from May 1970 to 
April 1974.  Service in Vietnam and in combat is indicated 
by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that, in his July 2004 notice of 
disagreement (NOD), the veteran specifically and clearly 
indicated that he did not wish to appeal denial of service 
connection for peripheral neuropathy of the lower limbs.  
Inextricably, the RO continued to treat this issue as if it 
was on appeal, addressing it in the Statement of the Case 
(SOC) and in a supplemental statement of the case (SSOC).  
Since the veteran perfected an appeal as to "all of the 
issues listed on the statement of the case and any 
supplemental statements of the case," the Board must 
conclude that the issue of peripheral neuropathy is, in 
fact, still on appeal, and thus properly before the Board.  


REMAND

A medical examination is required when there is insufficient 
competent medical evidence on file for the Board to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  The issues of service connection for 
erectile dysfunction and peripheral neuropathy were remanded 
by the Board in a decision dated in May 2007.  Remand was 
necessary in order to afford the veteran medical 
examinations in connection with to these two claims, the 
expressed purpose of which was to obtain medical nexus 
opinions, because the medical evidence of record was 
inadequate to adjudicate the claims.  

The Board's remand order explicitly requested that, for each 
diagnosis provided, a medical opinion should be provided as 
to whether it was as likely as not that the disability was 
in any way etiologically related to military service.  
Specifically, it was to be noted whether the veteran has 
erectile dysfunction that has been caused or made worse by 
treatment for PTSD.  It was also to be determined whether 
peripheral neuropathy of the lower extremities is 
attributable to herbicide exposure the veteran experienced 
in service.  The medical examination reports did not provide 
the requested opinions "as to whether it is as likely as 
not that the disability is in any way etiologically related 
to military service."  

The remand order specifically requested that the examination 
report regarding the veteran's erectile dysfunction claim 
should note whether the veteran has erectile dysfunction 
that has been caused or made worse by treatment for PTSD.  
The report of the July 2007 examination related to erectile 
dysfunction noted many of the causes of erectile 
dysfunction, and noted that PTSD by itself is not one of 
them.  The examiner noted that the veteran was taking three 
medications that have been associated with erectile 
dysfunction in a small percentage of patients.  However, the 
examiner did not answer the specific question as to whether 
the veteran has erectile dysfunction that has been caused or 
made worse by treatment for PTSD.   Instead, the examiner 
stated that "no opinion can be offered regarding the 
causation of erectile dysfunction in the case of this 
veteran without resorting to speculation."  

The Board finds that the examination report regarding the 
veteran's peripheral neuropathy claim was similarly 
unhelpful.  This examination report diagnosed neuropathy in 
the lower extremities.  The examiner noted that this was 
possibly due to the veteran's non-service-connected Sjogrens 
syndrome, an autoimmune disorder, or some other cause, and 
specifically discounted herbicide exposure as a cause of the 
peripheral neuropathy.  In short, the examination report 
opined as to what might have caused the veteran's peripheral 
neuropathy, and excluded herbicide exposure as a cause of 
the peripheral neuropathy, but did not answer the Board's 
core request to provide a medical opinion as to whether it 
is as likely as not that the disability is in any way 
etiologically related to military service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court also held that the Board errs in failing 
to ensure compliance with remand orders of the Board or the 
Court.  Id.  Given those pronouncements, and the fact that 
the requested medical opinions necessary in order for the 
Board to adjudicate the claims were not provided, another 
remand is now required.  38 C.F.R. § 19.9 (2007).  

Finally, because the veteran's TDIU claim may turn on the 
outcome of the issues being remanded, the TDIU question must 
be deferred pending the outcome of the development sought on 
remand.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the 
physicians who conducted the July and 
August 2007 examinations of the veteran 
and ask them to provide addenda to their 
examination reports in order to provide 
the opinions sought in accordance with 
the instructions in paragraph 2 below.  
If either examiner is not available, or 
if either feels that a re-examination is 
necessary in order to provide the 
requested opinions, then a new 
examination should be scheduled.  

2.  The examiner(s) should provide a 
current diagnosis and etiology of any 
lower extremity neuropathy and erectile 
dysfunction.  The examiners must provide 
a medical opinion, based on review of 
the evidence of record, whether any 
current lower extremity neuropathy or 
erectile dysfunction is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) 
related to military service.  

The opinion regarding the etiology of 
erectile dysfunction must specifically 
answer the question of whether or not 
any diagnosed erectile dysfunction has 
been caused or made worse by treatment 
for his service-connected PTSD.  The 
medical probabilities that the veteran 
falls within the percentage of patients 
who develop erectile dysfunction due to 
the type of treatment he has undergone 
for PTSD should be stated.

The opinion regarding the etiology of 
peripheral neuropathy should consider, 
but is not limited to, consideration of 
whether peripheral neuropathy of the 
lower extremities is attributable to 
herbicide exposure the veteran 
experienced in service, and must 
specifically answer the question of 
whether or not any diagnosed peripheral 
neuropathy of the lower extremities is 
etiologically related to his military 
service or to any currently diagnosed 
disability.  

Since, by its very nature, a medical 
opinion is just that, an opinion rather 
than a statement of certainty, the Board 
recognizes that the examiners may very 
well have to resort to some speculation 
in rendering the requested opinion.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review.

The AOJ should ensure that any medical 
report complies with this remand, 
especially with respect to the 
instructions to provide medical opinions 
on causation and aggravation.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

If another examination is required, the 
veteran should be advised that failure 
to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider all of the issues 
remaining on appeal, including the TDIU 
claim, in light of all information or 
evidence received.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the AOJ.  The veteran has the right to submit 
additional evidence and argument on the matters the Board 
has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

